Davis, J.
The controversy is submitted on an agreed statement of facts. The members of the common council have reduced the budget of the board of education for 1938, claiming the right so to act under the provisions of section 268-a of the city charter, enacted in 1917. The total budget was nearly $2,000,000. The reduction was eventually in the lump sum of $16,394.90.
The parties are in agreement that education is a State function and that all boards of education derive their powers from the Education Law. Some degree of control is exercised over the budget of local boards by those in legislative authority of cities, who have the power of appropriation and of determining the amount to be raised by taxes. The extent of that authority depends upon varying charter provisions. (Matter of Hirshfield v. Cook, 227 N. Y. 297; People ex rel. Hylan v. Finegan, Id. 219; Matter of Emerson v. Buck, 230 id. 380; People ex rel. Wells & Newton Co. v. Craig, 232 id. 125; Matter of Reif v. Schwab, 204 App. Div. 50.) There is no universal rule applicable to all cities. In general, the public school system is under the control of the Department of Education; and the amount of salaries of those in educational work is solely in the hands of local boards of education, and the increases thereof are regulated by the Education Law. On such boards is imposed the responsibility of furnishing an efficient system of education, with large powers expressed and implied. (Matter of Fuhrmann v. Graves, 235 N. Y. 77; Matter of Fleischmann v. Graves, Id. 84.) It may be said that no interference with such matters is tolerated, for the State-wide system of general education cannot be left subject to the caprice of local political interests. We state only general well-recognized principles. (See Smith v. Donahue, 202 App. Div. 656; Matter of Reif v. Schwab, supra; Matter of Bd. of Education, Jamestown, v. Baker, 241 App. Div. 574; Matter of O’Donnell v. Morrissey, 151 Misc. 315.)
Here there is apparent conflict between the provisions of article 33-A of the Education Law and those of section 268-a of the city charter. Both acts were passed in 1917, the charter section becoming a law about a month prior to the adoption of article 33-A. The subsequent enactment of article 33-B of the Education Law *655has no determinative effect on the narrow question presented here, as a majority of the court view it.
We think that it is unnecessary to determine at this time whether there was an implied repeal of the charter section by the later enactment of article 33-A, or whether the terms of the general statute should prevail over those of the local statute. It is sufficient to inquire whether in any event the council, in reducing the budget, acted in accordance with the terms of the charter, assuming that it conferred upon them some power to act.
Section 268-a of the charter regulated strictly the procedure necessary in making a reduction of the budget. The mayor was given notice, as the law- required, of the meeting of the board at which the estimate or budget was prepared. There he had the right of inquiry into any item, and all the privileges of the board except the privilege of voting. Thereafter the budget was required to be filed with the clerk of the common council and a copy presented to the mayor, who was given twenty days in which to consider it and make recommendations of reductions in the several amounts fixed therein by the board, except such amounts as were fixed by law. The common council was given no right to increase the amounts or vary the terms and conditions thereof, or to insert any new terms. It was limited to act on such recommendation of the mayor concerning the amount of the budget, and the amount of the budget as amended in accordance with such recommendation, and not otherwise. If the mayor made no recommendations, the budget as filed stood as filed by the board and was included in the annual tax and assessment roll.
The mayor followed the provisions of this section and made recommendations in respect to certain items. These recommendations were not specific as to the particular instances in which reduction was made, but indicated in part that they related to salaries. It is unnecessary to pursue the subject further. The common council at first followed the recommendations strictly; but finally, no doubt influenced by decisions of the courts in cases involving the provisions of charters of other cities, made a general reduction, regardless of the recommendations. This we believe was beyond the statutory power conferred upon them.
We have left certain questions open with the hope that they will never arise. A spirit of conciliation will no doubt bring about a common agreement of policy without a straining for abstract rights. The reduction made was in an inconsiderable amount and may have been made as a test of power.
The controversy should be determined in favor of the plaintiff; and judgment directed for the plaintiff, without costs.
*656Hagarty and Carswell, JJ., concur; Adel, J., with whom Johnston, J., concurs, dissents and votes for direction of judgment in favor of defendants, with memorandum.